Citation Nr: 0521831	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to the assignment of an initial compensable 
rating for chronic low back strain, from August 28, 2001 to 
July 19, 2004, and to a rating in excess of 10 percent 
thereafter. 

2.  Entitlement to the assignment of an initial compensable 
rating for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1990 to August 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in December 2002 and a 
substantive appeal was received in January 2003.  The veteran 
testified at a Board hearing in January 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period from August 28, 2001 to July 19, 2004, the 
veteran's service-connected chronic low back strain was not 
manifested by arthritis, or limitation of motion, and there 
is no objective evidence of pain on motion, radiculopathy, or 
muscle spasm.

3.  From July 20, 2004 to present, the veteran's chronic low 
back strain is productive of no more than slight limitation 
of forward flexion and lateral flexion, taking into account 
pain on motion, with no evidence of arthritis, radiculopathy, 
muscle spasm or loss of lateral spine motion

4.  The veteran's service-connected right-knee disability is 
manifested by very slight limitation of flexion with no 
evidence of limitation of extension, instability, pain on 
motion, tenderness, crepitus, swelling, deformity, or 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
chronic low back strain, prior to July 20, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292 and 5295 
(prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (from September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for a 
chronic low back strain, for the period from July 20, 2004 to 
present, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5289, 5292 and 
5295 (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (from September 26, 2003).  

3.  The criteria for an initial compensable evaluation for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes  5257, 5260 and 5261 (2004); VAOPGCPREC 9-2004.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for his disabilities.  The October 2001 and 
June 2004 VA letters informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also notes that the letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  
Finally, the Board notes that the June 2004 VA letter advised 
the veteran send to the VA any evidence in his possession 
that pertained to his claim.

The Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in October 2001 and the initial rating 
decision was issued in July 2002.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the veteran has been 
afforded several VA examinations, the Board finds that there 
is sufficient medical evidence of record to decide the 
claims.  As such, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Factual Background

The veteran maintains that the current 10 percent evaluations 
assigned for his chronic low back strain and chondromalacia 
of the right knee do not adequately reflect the severity of 
those disabilities.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Relevant evidence dated during the appeal period includes the 
report of an October 2001 VA examination.  The examination 
report reflects that the veteran reported that he strained 
his back about eight years ago and had not received any 
specific evaluation or treatment except Tylenol and other 
over the counter painkillers.  He also alleged having pain in 
both knees while running.

On examination, the veteran was able to walk on his heels and 
toes and get on the examination table without difficulty.  
Examination of the lumbosacral spine revealed no localized 
tenderness or muscle spasm.  He was able to flex forward to 
90 degrees, extend to 30 degrees, and laterally flex and 
rotate bilaterally to 30 degrees.  Sitting and supine 
straight leg raising was normal and to 75 degrees 
bilaterally.  Deep tendon reflexes were bilaterally equal and 
symmetrical.  He had full motor power of the lower 
extremities.  X-ray images also showed that the vertebral 
bodies were in satisfactory alignment with no evidence of 
fracture, destructive process or degenerative disease.  The 
diagnosis was chronic low back strain.

Examination of the right knee revealed full range of motion 
with 0 degrees of extension and 135 degrees of flexion with 
no valgus/varus instability and no anterior/posterior drawer 
sign.  Lachman and McMurray tests were all negative.  There 
was no localized tenderness, swelling, deformity or 
instability of the right knee.  There was no diagnosis 
pertinent to the right knee.  X-ray images showed that the 
bone and joint structures of the right knee were intact with 
no evidence of arthritic change or other significant 
abnormality.

VA outpatient treatment records show that the veteran 
complained of pain in his right knee and his low back.  The 
veteran testified at his January 2004 Board hearing that his 
right knee was painful and that such pain limited his 
mobility.  He stated that he did not wear a knee brace.  He 
also testified that his low back was painful and that the 
pain was exacerbated by picking up heavy objects or standing 
for long periods.  He stated that he had seen a doctor for 
his back only once in the last year but that he had been 
prescribed painkillers which he took when his back pain was 
severe.

The medical evidence of record includes a July 2004 VA 
examination report.  The report shows that the veteran 
claimed to have missed work on three days in the last year 
due to back pain, although he didn't seek medical attention 
during any of the alleged absences.  He stated that he 
experienced chronic stiffness and discomfort in the low back 
but had been treated with just Motrin and had not been 
hospitalized nor received any specific evaluation or therapy 
since his release from active duty, other than seeing a 
primary care provider once a year who prescribed a muscle 
relaxant.  He stated that his low back pain was aggravated by 
prolonged standing, walking, bending and lifting weight.  
However, he stated that the back problem had not affected his 
occupation or activities of daily living, although it had 
affected his ability to run, jog or do household maintenance.  

On physical examination, the veteran walked briskly without 
assistive device and with normal gait and posture.  He was 
able to dress and undress without difficulty and could walk 
on heels and toes and fully squat and duck walk.  Examination 
of the lumbosacral spine revealed there was no localized 
tenderness or spasm.  Forward flexion was to 90 degrees with 
discomfort between 80 and 90 degrees; extension was to 30 
degrees; lateral flexion was to 25 degrees bilaterally; and 
rotation was to 30 degrees bilaterally.  Sitting and supine 
straight leg raising was negative and there was no motor 
weakness, atrophy or radicular neurological deficit present.  
There were also no bowel or bladder symptoms present.  The 
examiner noted that the veteran had limitation in prolonged 
standing, walking, running, jogging, frequent bending, 
stooping, or lifting due to chronic back discomfort.  
However, the examiner also noted that there was no evidence 
of further limitation due to further loss of motion, 
incoordination, weakness, flare-ups or lack of endurance 
after repetitive motion. 

The veteran alleged pain and discomfort in his right knee, 
but stated that he had not specifically sought treatment for 
his right knee other than with his primary care physician who 
he saw once a year.  He stated he had discomfort in the right 
knee with prolonged standing, running or climbing.  On 
examination, the veteran could walk on heels and toes, squat 
fully, and get on the examination table without difficulty.  
Examination of the right knee revealed 0 degrees extension 
and 135 degrees flexion.  There was no joint line tenderness 
or effusion present.  There was no medial or lateral 
instability and no anterior or posterior drawer sign.  
McMurray's and Lachmann's tests were negative.  There was no 
crepitation on range of motion.  The examiner noted that the 
veteran had limitation in prolonged running or climbing 
stairs due to chronic right knee pain.  However, there was no 
evidence of further limitation due to further loss of motion, 
incoordination, weakness, flare-up, or lack of endurance 
after repetitive motion.  The examiner also noted that the 
right knee disability had not affected the veteran's 
occupation or activities of daily living and that there was 
no evidence of flare-up or additional limitation following 
repetitive use.  The diagnoses were chronic low back strain 
and chondromalacia, right knee.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities is to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Low Back strain

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5237.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  





Under the previous version of the rating criteria:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion 
and a 20 percent rating for moderate limitation of motion.  
 
Under Code 5295, a noncompensable rating is assigned for 
slight subjective symptoms only.  A 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  If there is lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position, a 20 percent evaluation is 
in order.

Under the amended version of the rating criteria:

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  (As service 
connection is not in effect for degenerative disc disease or 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective from September 23, 
2002 to September 35, 2003); and 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (from September 26, 2003) are not 
applicable.) 

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1)  10 percent - forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.

2)  20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 



Entitlement to a Compensable Evaluation 
for Chronic Low Back Strain for the period from August 28, 
2001 to July 19, 2004.

The Board notes at the outset that service connection is not 
in effect for degenerative disc disease of the lumbar spine.  
Moreover, the October 2001 VA examination report shows that 
sitting and supine straight leg raising was negative and that 
deep tendon reflexes were bilaterally equal and symmetrical 
and that the veteran had full motor power of the lower 
extremities.  Thus, the Board finds that the evidence of 
record does not show that the veteran's lumbar spine 
disability involves radiculopathy.  As such, there is no 
basis for rating the veteran's lumbar spine disability under 
Diagnostic Code 5293 or 5243.  As discussed in detail below, 
there is also no medical evidence to suggest a compensable 
rating is warranted under the either the old or new criteria 
for rating spinal disabilities based on limitation of motion 
or lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 10 
percent rating for slight limitation of motion and under the 
old Diagnostic Code 5295 a 10 percent rating was assigned for 
lumbosacral strain with characteristic pain on motion.

Under the revised regulations, a 10 percent rating is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height.

The October 2001 VA examination reports show flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and lateral rotation to 30 degrees, without evidence 
of muscle spasm or localized tenderness.  An X-ray 
examination of the lumbar spine was normal with no indication 
of arthritis.  Thus, there is no medical evidence to 
demonstrate that the veteran's lumbar spine disability 
warrants a compensable rating under the revised diagnostic 
codes for rating spinal disabilities.  As for application of 
the former Diagnostic Codes 5292 and 5295, the October 2001 
VA examination report does not show any evidence of 
lumbosacral strain with characteristic pain on motion in 
order to warrant a compensable rating under former Diagnostic 
Code 5295.  Moreover, the October 2001 VA examination report 
shows no limitation of motion and no objective evidence of 
pain on motion.  Thus, there is no basis for awarding a 
compensable disability rating for the veteran's lumbar spine 
disability under former Diagnostic Code 5292.

In summary, when considering the medical evidence of record 
and all applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
compensable disability rating for the time period in 
question.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the October 2001 VA 
examination report do not note any objective evidence of pain 
on motion or incoordination, weakness, flare-ups or lack of 
endurance after repetitive motion.

Entitlement to a Rating in excess of 10 percent 
for Chronic Low Back Strain for the period from July 20, 2004 
to present.

The Board first notes that the July 2004 VA examination 
report shows that sitting and supine straight leg raising was 
negative and there was no motor weakness, no bowel and 
bladder symptoms, no atrophy and no radicular neurological 
deficit present.  Thus, the Board finds that the evidence of 
record does not show that the veteran's lumbar spine 
disability involves radiculopathy.  In any event, as noted 
above, service connection is not in effect for degenerative 
disc disease or intervertebral disc syndrome.  As such, there 
is no basis for rating the veteran's lumbar spine disability 
under Diagnostic Code 5293 or 5243.  There is also no medical 
evidence to suggest a rating in excess of 10 percent is 
warranted under the either the old or new criteria for rating 
spinal disabilities based on limitation of motion or 
lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 20 
percent rating for moderate limitation of motion and under 
the old Diagnostic Code 5295 a 20 percent rating was assigned 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

Under the revised regulations, a 20 percent rating is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees by not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

The July 2004 VA examination report shows flexion to 90 
degrees with pain at 80, extension to 30 degrees, lateral 
flexion to 25 degrees and lateral rotation to 30 degrees, 
which is not consistent with more than slight limitation of 
motion of the lumbar spine even when taking into 
consideration pain, fatigability and lack of endurance.  
Thus, there is no medical evidence to demonstrate that the 
veteran's lumbar spine disability warrants a rating in excess 
of 10 percent under Code 5292 or the revised diagnostic codes 
for rating spinal disabilities.  As for application of the 
former Diagnostic Code 5295, the July 2004 VA examination 
report does not show any evidence of muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position, in order to warrant a rating in excess 
of 10 percent.  The Board notes that the July 2004 VA 
examination report specifically stated that the veteran did 
not have any evidence of muscle spasm on examination.  

In summary, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 10 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the July 2004 VA 
examination report reflect consideration of pain and that the 
physician specifically noted that there was no evidence of 
any further limitation of motion due to incoordination, 
weakness, flare-ups or lack of endurance after repetitive 
motion.

As the preponderance of the evidence is against the claim for 
the assignment of an initial or staged compensable rating for 
the veteran's chronic low back strain, from August 28, 2001 
to July 19, 2004, and to a rating in excess of 10 percent 
thereafter, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Knee Claim

Initially the Board notes that under Diagnostic Code 5260, 
limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, whereas limitation 
of flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  Additionally, Diagnostic Code 5261 
dictates that limitation of extension of a knee to 10 degrees 
is rated 10 percent.  Limitation of extension to 15 degrees 
is rated 20 percent, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Diagnostic Code 
5261.  Separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004. 

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.  The Board 
notes at this point that there is no x-ray evidence of 
arthritis or objective evidence of instability of the 
veteran's right knee.  Thus, there is no basis for separate 
ratings under Diagnostic Codes 5003-5010 and 5257.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected right knee disability is 
not manifested by findings that support the assignment of an 
initial compensable rating.  The relevant clinical and X-ray 
evidence shows that his right knee disorder is productive of 
very slight (only 5 degrees) limitation of flexion with no 
evidence of limitation of extension, instability, tenderness, 
crepitus, swelling, deformity, or arthritis.  The veteran 
noted that he did not seek any specific treatment for the 
knee, other than as part of his yearly visit to his primary 
care physician.  The Board specifically notes that the July 
2004 VA examination report showed that the veteran had no 
additional limitation due to further loss of motion, 
weakness, flare-up or lack of endurance after repetitive 
motion and that the right knee disability had no effect on 
the veteran's occupation or activities of daily living.  As 
such, a compensable evaluation is not warranted for the 
veteran's right knee disability based on either limitation of 
extension or limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet App 202 (1995).  

In view of the foregoing, the Board finds that the criteria 
for an initial compensable evaluation for right knee 
disability have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5258, 5260 and 5261; VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.  

As the preponderance of the evidence is against the claim for 
the assignment of an initial or staged compensable rating for 
the veteran's right knee disability, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture with respect to the veteran's low 
back or right knee disability as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that either service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).








ORDER

Entitlement to the assignment of an initial compensable 
rating for chronic low back strain, from August 28, 2001 to 
July 19, 2004, and to a rating in excess of 10 percent 
thereafter, is denied. 

Entitlement to the assignment of an initial compensable 
rating for chondromalacia of the right knee is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


